—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of murder in the second degree, defendant contends that the jury verdict is against the weight of the evidence because the proof did not show that defendant acted with intent to cause the death of the victim. That contention lacks merit. From our review of the record, we conclude that the verdict is supported by the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Dixon, 214 AD2d 1010). (Appeal from Judgment of Monroe County Court, Smith, J. — Murder, 2nd Degree.) Present — Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.